       Case 1:18-cv-00456-SHR Document 68 Filed 05/14/20 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ATHENA ORTIZ,                          : Civil No. 1:18-CV-456
                                       :
          Plaintiff                    :
                                       :
           v.                          :
                                       :
DELTA DENTAL OF                        :
PENNSYLVANIA, et al.,                  :
                                       :
          Defendants.                  : Judge Sylvia H. Rambo


                                 ORDER

     In accordance with the accompanying memorandum, IT IS HEREBY

ORDERED that:

     (a) the Report and Recommendation by Magistrate Judge Martin C. Carlson
         (Doc. 51) is ADOPTED;

     (b) the motion for summary judgment filed by Defendants Delta Dental of
         Pennsylvania d/b/a Delta Dental and Delta Dental Insurance Company
         (Doc. 36) is GRANTED;

     (c) Ortiz’s complaint is DISMISSED WITH PREJUDICE;

     (d) all unresolved motions in limine (Docs. 56, 58, 60, 62) are DENIED as
         moot; and

     (e) the clerk is DIRECTED to close this case.

                                                /s/ Sylvia H. Rambo
                                                SYLVIA H. RAMBO
                                                United States District Judge
Dated: May 13, 2020
